Citation Nr: 0020646	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  98-20 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a left leg 
disability as secondary to a low back disability.

4.  Entitlement to service connection for a skin disorder, 
claimed as eczema.

5.  Entitlement to service connection for a right wrist 
disability.  

6.  Entitlement to service connection for bilateral hearing 
loss.  

7.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to May 1996.  
This case comes to the Board of Veterans' Appeals (Board) 
from a September 1998 RO decision which denied service 
connection for bilateral shin splints, a low back disability, 
a left leg disability as secondary to a low back disability, 
a skin disorder (claimed as eczema), a right wrist 
disability, bilateral hearing loss, and tinnitus.  The 
veteran requested a personal hearing in Washington, D.C. 
before a member of the Board, but he failed to appear for the 
scheduled hearing in June 2000.   


FINDING OF FACT

The veteran has not submitted competent evidence to show 
plausible claims for service connection for bilateral shin 
splints, a low back disability, a left leg disability as 
secondary to a low back disability, a skin disorder (claimed 
as eczema), a right wrist disability, bilateral hearing loss, 
and tinnitus.  


CONCLUSION OF LAW

The veteran's claims for service connection for bilateral 
shin splints, a low back disability, a left leg disability as 
secondary to a low back disability, a skin disorder (claimed 
as eczema), a right wrist disability, bilateral hearing loss, 
and tinnitus are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
July 1992 to May 1996.  His service medical records show that 
on a July 1991 physical examination for enlistment purposes 
he was clinically evaluated as normal.  An audiologic 
examination indicated the following pure tone thresholds, in 
decibels, at 1,000, 2,000, 3,000, and 4,000 Hertz:  0, 5, 0, 
and 0 in the right ear; and 0, 0, 0, and 0 in the left ear.  
On an accompanying medical form, the veteran reported a 
history of ear/nose/throat trouble, in reference to removal 
of his tonsils as a child.  

In July 1992, the veteran underwent an audiologic 
examination, which indicated the following pure tone 
thresholds, in decibels, at 1,000, 2,000, 3,000, and 4,000 
Hertz:  5, -5, 0, and 5 in the right ear; and 5, 5, 0, and 5 
in the left ear.  In October 1992, he complained of a 
pruritic rash on his neck where he wore his dog tag chain.  
The assessment was friction from dog tags.  In November 1992, 
he was diagnosed with acute serous otitis media with 
perforation of the tympanic membrane, and with eczema 
(existing prior to service) and acne.  A subsequent November 
1992 notation indicates that the perforation was healing.  In 
December 1992, the veteran was seen in the dermatologic 
clinic with a complaint of a flare-up of eczema.  He reported 
a history of eczema in childhood.  A consultation note 
indicates that the veteran was fairly well-educated as to the 
nature of the condition and that he was unaware it was 
prohibitive to entrance in the military.  (It was further 
noted that it was unknown whether the veteran had lied on his 
service entrance examination or the reviewing medical officer 
at the time had been in error.)  An examination showed severe 
lichenified plaques on the neck, arms, and trunk.  The 
assessment was atopic eczema, existing prior to service.  
Also at that time, he was diagnosed with acne.  

On a January 1993 examination for the purpose of overseas 
screening, the veteran reported that he was in good health 
and did not have a history of any medical problems.  In 
August 1993, he underwent an audiologic examination, which 
indicated the following pure tone thresholds, in decibels, at 
1,000, 2,000, 3,000, and 4,000 Hertz:  15, 5, 5, and 5 in the 
right ear; and 15, 10, 5, and 10 in the left ear.  In 
November 1993, he complained of right ear pain and discharge.  
The assessment was otitis externa in the right ear.  A few 
days later he was diagnosed with otitis media and externa in 
both ears.  In March 1994, the veteran complained of right 
lower back pain for two weeks.  He reported that his pain 
began suddenly while loading a roll of wire cable onto a 
truck.  Objective findings were normal except for some 
tenderness in the upper back area.  The assessment was right 
mid back muscle strain.  In May 1994, the veteran complained 
of bilateral ear infections which he claimed had not healed 
since November 1993.  The assessment was bilateral otitis 
externa and bilateral otitis media.  In August 1994, he 
underwent an audiologic examination, which indicated the 
following pure tone thresholds, in decibels, at 1,000, 2,000, 
3,000, and 4,000 Hertz:  10, 5, 0, and 0 in the right ear; 
and 10, 10, 5, and 5 in the left ear.  In September 1994, he 
complained of right wrist and middle finger pain after he 
fell down a hill.  The assessment was soft tissue 
injury/sprained wrist.  Two days later, he was seen on a 
follow-up visit and his assessment was resolving soft tissue 
injury.  In June 1995, he was diagnosed with verruca 
vulgaris.  In December 1995, the veteran was diagnosed with 
bilateral shin splints.  A few days later, he was seen with 
complaints of left shin pain.  The assessment was resolving 
left tibia stress fracture.  Later that same month, a 
notation indicates that the veteran's left shin splints were 
resolving.  

On a January 1996 physical examination for service separation 
purposes, all pertinent systems were normal on objective 
clinical evaluation.  An audiologic examination indicated the 
following pure tone thresholds, in decibels, at 1,000, 2,000, 
3,000, and 4,000 Hertz:  10, 5, 10, and 5 in the right ear; 
and 15, 15, 5, and 10 in the left ear.  On an accompanying 
medical form, the veteran reported that he was in good health 
and that he had a history of swollen or painful joints 
(regarding his wrist and fingers in October 1994).  He denied 
a history of skin diseases, recurrent back pain, leg cramps, 
hearing loss, and ear/nose/throat trouble.  

There are some later service medical records, prior to the 
veteran's May 1996 release from active duty, but these do not 
show the conditions for which he now claims service 
connection.

VA outpatient records in August 1996 show that the veteran 
complained of low back pain and ringing in his ears.  He 
reported that he had had back pain since 1994 and that it has 
worsened in the previous week.  He also reported that the 
ringing in his ears had been on and off ever since he had 
severe otitis, more than five years previously.  There is a 
notation in the veteran's past medical history that he was 
complaining of numbness in his legs off and on since a 
diagnosis of low back pain in March 1994.  The impression was 
low back pain, most likely secondary to muscle strain.  
Thereafter, an X-ray of the lumbosacral spine was taken, 
showing a small spina bifida occulta of S1 and otherwise no 
apparent abnormalities.

In August 1998, the veteran submitted claims for service 
connection for bilateral shin splints, a low back disability, 
a left leg disability as secondary to a low back disability, 
a skin disorder (claimed as eczema), a right wrist 
disability, bilateral hearing loss, and tinnitus.  

An August 1998 VA outpatient record shows that the veteran 
was seen with complaints of back pain for a week and a rash 
on the right side of his neck for two days.  He reported a 
history of recurrent low back pain since 1994 and an 
exacerbation of back pain in the previous week.  He denied 
leg weakness.  He also complained of tinnitus.  The 
assessment was musculoskeletal low back pain with no evidence 
of spinal cord compression, chronic rash, and tinnitus.  The 
veteran was prescribed medication for pain, instructed about 
a proper lifting technique and obtaining a back brace, and 
scheduled for appointments in the dermatology and audiology 
clinics.  

In a September 1998 decision, the RO denied service 
connection for bilateral shin splints, a low back disability, 
a left leg disability as secondary to a low back disability, 
a skin disorder (claimed as eczema), a right wrist 
disability, bilateral hearing loss, and tinnitus.  

In October 1998, the veteran's notice of disagreement with 
the RO's decision was received.  He argued that due process 
required the RO to provide him with a VA examination in order 
to support his claims.  

In his October 1998 substantive appeal, the veteran claimed 
that he was treated for his claimed conditions while on 
active duty and that he was receiving ongoing treatment at 
the VA for the same conditions.  He again alleged that he was 
not afforded due process, that is, the opportunity to appear 
for a VA examination.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. § 1111, 1137; 38 
C.F.R. § 3.304.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no VA duty to assist him in 
development of his claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The Board notes the veteran's contention 
that he has not been accorded due process on the basis that 
he has not had the opportunity to appear for a VA examination 
to assess his disabilities.  However, under current law, the 
VA's duty to assist, to include conducting a VA examination, 
is not triggered until he has been found to have presented a 
well-grounded claim.  Morton v. West, 12 Vet.App. 477 (1999).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
In the case of a claim for secondary service connection, 
there must be medical evidence of a nexus between an 
established service-connected condition and the claimed 
disability.  Libertine v. Brown, 9 Vet. App. 521 (1996).

A.  Bilateral Shin Splints

The veteran contends that he has bilateral shin splints and 
that the onset of such condition was during his military 
service.  The service medical records show he was treated for 
shin splints in December 1995, but his shins were normal on 
the January 1996 service separation physical examination, and 
no shin splint problem is mentioned in later service medical 
records preceding release from active duty in May 1996.  
There is no post-service medical evidence of complaints, 
clinical findings, or diagnosis of shin splints.  

What is lacking in establishing a well-grounded claim for 
service connection for bilateral shin splints, is competent 
medical evidence of a current disability and competent 
medical evidence linking any current disability with service.  
Caluza, supra; Brammer v. Derwinski, 3 Vet. App. 223(1992).  
Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) of submitting evidence to show a 
well-grounded claim for service connection for shin splints, 
and the claim must be denied.

B.  Low Back Disability

The veteran contends that his low back disability was 
incurred in service.  Service medical records show that the 
veteran was treated on one occasion for a right mid back 
muscle strain in March 1994.  Thereafter, there was no 
complaint or diagnosis referable to the back in service, and 
his spine was normal on the separation physical examination.  
He was released from active duty in May 1996.  Post-service 
records show that the veteran was treated for back pain at 
the VA in August 1996, when the diagnosis of low back pain 
was most likely attributable to muscle strain.  Also in 
August 1996, the veteran was found to have a small spina 
bifida occulta of S1 by X-ray, which again is associated with 
the low back.  He was most recently diagnosed with 
musculoskeletal low back pain by the VA in August 1998.  Not 
only are the areas of back treatment different between 
service and post-service (i.e., mid-back versus low back), 
but pain alone, without a diagnosis of a related ailment, is 
not a disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Even assuming that low back pain is an acceptable diagnosis, 
such did not appear until after service, and there is no 
competent medical evidence linking it to the single episode 
of treatment for a right mid back muscle strain in service, 
as required for a well-grounded claim for service connection 
for a diagnosed illness.  What is lacking in establishing a 
well-grounded claim for service connection for a low back 
disability is competent medical evidence of causality to link 
current musculoskeletal low back pain with his period of 
military service.  Caluza, supra.  Consequently, the veteran 
has not met the initial burden under 38 U.S.C.A. § 5107(a) of 
submitting evidence to show a well-grounded claim for service 
connection for a low back disability, and the claim must be 
denied.

C.  Left Leg Disability as Secondary to a Low Back Disability

A claim for secondary service connection for a left leg 
disability, as due to a low back disability, lacks legal 
merit at this point since service connection has not been 
established for a low back condition.  Secondary service 
connection under 38 C.F.R. § 3.310 obviously requires that 
the alleged causative disorder already be service connected.  
Moreover, there is no medical evidence of a current diagnosis 
of a left leg disorder, and without such competent medical 
evidence there can be no well-grounded claim for either 
direct or secondary service connection for the condition.  
Caluza, supra; Brammer, supra.  Consequently, the claim must 
be denied as not well grounded under 38 U.S.C.A. § 5107(a).



D.  Skin Disorder, Claimed as Eczema

The veteran claims that service connection is warranted for 
eczema, a condition which he contends was treated both in 
service and after service.  His service medical records show 
that he had skin complaints in October, November, and 
December 1992.  In October 1992, he was diagnosed with a rash 
from friction from the wearing of a dog tag chain.  In 
November 1992, there were diagnoses of eczema which existed 
prior to service and acne.  In December 1992, the same 
diagnoses were made after the veteran was seen with a 
complaint of a flare-up of eczema.  At that time, he had 
related a history of eczema in childhood.  His skin was 
normal on the 1996 separation physical examination.  Post-
service medical records show that in August 1998 the veteran 
was seen with a rash on the side of his neck and diagnosed 
with chronic rash.  

What is lacking in establishing a well-grounded claim for 
service connection for a skin disorder, including eczema, is 
competent medical evidence of causality to link the current 
rash with service.  Caluza, supra.  Consequently, the veteran 
has not met the initial burden under 38 U.S.C.A. § 5107(a) of 
submitting evidence to show a well-grounded claim for service 
connection for a skin disorder, to include eczema, and the 
claim must be denied.

E.  Right Wrist Disability

The veteran contends that he has a right wrist disability and 
that the onset of such condition was during his military 
service.  The service medical records show he was seen in 
September 1994 for a soft tissue injury/sprained wrist, but 
his wrist was normal on the 1996 separation physical 
examination.  There is no post-service medical evidence of 
complaints, clinical findings, or diagnosis of a right wrist 
disability.  

What is lacking in establishing a well-grounded claim for 
service connection for a right wrist disability is competent 
medical evidence of a current disability, and medical 
evidence linking the disability to service.  Caluza, supra; 
Brammer, supra.  Consequently, the veteran has not met the 
initial burden under 38 U.S.C.A. § 5107(a) of submitting 
evidence to show a well-grounded claim for service connection 
for a right wrist disability, and the claim must be denied.

F.  Bilateral Hearing Loss

The veteran contends that he has hearing loss in both ears 
incurred during his period of active duty.  Medical records 
on file do not show a diagnosis of bilateral hearing loss.  
Additionally, a hearing loss disability under the standards 
of 38 C.F.R. § 3.385 was not present during military service, 
and there is no evidence of such disability after service.  

What is lacking in establishing a well-grounded claim for 
service connection for bilateral hearing loss, is competent 
medical evidence of a current disability, and medical 
evidence linking any current disability with service.  
Caluza, supra; Brammer, supra.  Consequently, the veteran has 
not met the initial burden under 38 U.S.C.A. § 5107(a) of 
submitting evidence to show a well-grounded claim for service 
connection for bilateral hearing loss, and the claim must be 
denied.

G.  Tinnitus

The veteran claims that service connection is warranted for 
tinnitus.  The service medical records do not show either 
complaints or a diagnosis of tinnitus.  Post-service medical 
records show that the condition was first reported in August 
1996, a few months after the veteran's May 1996 release from 
active duty, and then later in August 1998.  Aside from the 
veteran's self-reported lay history, there is no medical 
evidence to link current tinnitus with his active duty, and 
thus the service-connection claim must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a); LeShore v. Brown, 8 
Vet.App. 406 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993). 



ORDER

Service connection for bilateral shin splints is denied.  

Service connection for a low back disability is denied.

Service connection for a left leg disability as secondary to 
a low back disability is denied.  

Service connection for a skin disorder, claimed as eczema, is 
denied.  

Service connection for a right wrist disability is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

